Citation Nr: 0328518	
Decision Date: 10/22/03    Archive Date: 11/03/03

DOCKET NO.  03-15 222	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical & Regional Office 
Center in Fort Harrison, Montana


THE ISSUES

1.  Entitlement to an increased evaluation for phlebitis of 
the left lower extremity, secondary to varicose veins, 
currently evaluated as 60 percent disabling.

2.  Entitlement to an increased evaluation for phlebitis of 
the right lower extremity, secondary to varicose veins, 
currently evaluated as 60 percent disabling.


REPRESENTATION

Appellant represented by:	Montana Veterans Affairs 
Division


ATTORNEY FOR THE BOARD

M. L. Wright, Counsel




INTRODUCTION

The veteran had active service from June 1967 to February 
1969.

This appeal arises from an August 2002 rating decision of the 
Department of Veterans Affairs (VA) Medical and Regional 
Office Center (M&ROC) in Fort Harrison, Montana.  The M&ROC 
denied entitlement to an increased evaluation for bilateral 
phlebitis of the lower extremities, secondary to varicose 
veins.  The veteran's previous evaluation of 60 percent 
disabling, for each extremity, was confirmed and continued. 


REMAND

This claim must be afforded expeditious treatment by the 
Veterans Benefits Administration Appeals Management Center 
(VBA AMC).  The law requires that all claims that are 
remanded by the Board or by the United States Court of 
Appeals for Veterans Claims (CAVC) for additional development 
or other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs (or VBA AMC) to provide 
expeditious handling of all cases that have been remanded by 
the Board and the CAVC.  See M21-1, Part IV, paras. 8.43 and 
38.02.

The M&ROC issued a letter to the veteran on July 24, 2003, 
informing him that his case was being certified to the Board 
for disposition.  On September 3, 2003, the M&ROC received a 
letter from the veteran requesting a hearing before a 
Decision Review Officer at the M&ROC.  According to 38 C.F.R. 
§ 1304(a) (2003), an appellant may request a personal hearing 
before VA within a period of 90 days following the mailing of 
notice to him that an appeal has been certified to the Board 
for appellate review.  

In addition, it is a basic principle of veterans' law that 
the Board shall decide an appeal only after affording the 
appellant an opportunity for a hearing.  38 U.S.C.A. §§ 7105, 
7107 (West 2002).  As the veteran's letter was received 
within 90 days of the notice of certification in July 2003, 
his case must be remanded to the M&ROC so that the requested 
hearing can be conducted.  See also 38 C.F.R. §§ 20.700(a) 
(2003).  

A review of the claims file indicates that the M&ROC informed 
the veteran of VA's duty to notify and assist in a letter of 
October 2002.  However, this letter instructed the veteran to 
respond to this notification within 30 days.  In a decision 
promulgated on September 22, 2003, Paralyzed Veterans of 
America v. Secretary of Veterans Affairs, No. 02-7007, -7008, 
-7009, -7010 (Fed. Cir. Sept. 22, 2003), the United States 
Court of Appeals for the Federal Circuit (CAFC) invalidated 
the 30-day response period contained in 38 C.F.R. § 
3.159(b)(1) as inconsistent with 38 U.S.C.§ 5103(b)(1).  

The CAFC made a conclusion similar to the one reached in 
Disabled Am. Veterans v. Secretary of Veterans Affairs, 327 
F.3d 1339, 1348 (Fed. Cir. 2003) (reviewing a related Board 
regulation, 38 C.F.R. § 19.9).  The CAFC found that the 30-
day period provided in § 3.159(b)(1) to respond to a VCCA 
duty to notify is misleading and detrimental to claimants 
whose claims are prematurely denied short of the statutory 
one-year period provided for response.  Therefore, since this 
case is being remanded for additional development or to cure 
a procedural defect, the M&ROC must take this opportunity to 
inform the appellant that notwithstanding the information 
previously provided, a full year is allowed to respond to a 
VCAA notice.  

The Board observes that additional due process requirements 
may be applicable as a result of the enactment of the 
Veterans Claims Assistance Act of 2000 (VCAA) and its 
implementing regulations.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A and 5107 (West 2002) and 66 Fed. Reg. 45,620 
(Aug. 29, 2001) ( 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a)).

Therefore, in order to ensure that the record is fully 
developed and comply with the veteran's due process rights, 
this case is REMANDED for the following:

1.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the VBA AMC.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).

2.  The VBA AMC must review the claims 
file and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with the recent decision in 
Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, as well as 
38 U.S.C.A. §§ 5102, 5103, and 5103A, 
(West 2002), and any other applicable 
legal precedent.  

Such notice should specifically apprise 
him of the evidence and information 
necessary to substantiate his claim and 
inform him whether he or VA bears the 
burden of producing or obtaining that 
evidence or information, and of the 
appropriate time limitation within which 
to submit any evidence or information.  
38 U.S.C.A. § 5103(a) and (b) (West 
2002); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  

3.  After a reasonable amount of time has 
been afforded the representative to 
review the claims folder and submit a 
presentation, the VBA AMC should schedule 
the appellant for the next available 
hearing before a Decision Review Officer.  
He should be notified of the time and 
place of this hearing at his last 
reported address.  A copy of the notice 
should be associated with the claims 
file.

4.  The appellant should be asked to 
submit any other information, evidence, 
or arguments that may be pertinent to the 
appeal at that time.

Thereafter, the case should be returned to the Board, if in 
order.  By this remand, the Board intimates no opinion as to 
any final outcome warranted.  No action is required of the 
appellant until notified by the VBA AMC.  



	                  
_________________________________________________
	RONALD R. BOSCH
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the CAVC.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


